DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks filed on 1/20/21. Claims 15-20 have been withdrawn. Claims 1-14 and 21-23 are pending rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No16625114 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach and or suggest all of the instantly claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR_20170037588_A (see machine English translation) in view of Khanarian USPN_6140422.
1.	Regarding Claims 1-8 and 21, Lee discloses a polyester resin polymerized by having a structure in which an acid moiety and a diol moiety derived from a diol component are repeated (corresponds to claimed alternating structure); wherein an acid component including terephthalic acid (corresponds to claimed limitation of instant Claims 1 and 6) and a diol component ranging from 4 to 40 mol% of isosorbide as well as diethylene glycol in an amount ranging up to 50 mol% exist with respect to total diol component (Claim 1; Page 4, Lines 126-139, and Page 5, Lines 169-177); as is being claimed in instant Claim 1.  Furthermore, Lee discloses that said acid component can Lee further discloses using said resin to make fibers and other molded articles (Page 1, Lines 18-20; Page 5, Lines 1-5) as is being claimed in instant Claims 1 and 21.  Lee further doesn’t require any oligomer content and as such meets the claimed limitation of instant Claim 1. Lee discloses that its Tg is 90°C or more (Page 1, Lines 26-28) as is being claimed in instant Claim 8. Lee also discloses using polycondensation catalysts, phosphorus-stabilizers, and colorants in a content of 100 ppm (Page 6, Lines 212-238) as is being claimed in instant Claim 7. 
2.	However, Lee does not disclose the claimed concentrations with sufficient specificity.
3.	Khanarian discloses polyester, comprising aromatic dicarboxylic acid(s), isosorbide and other diols, suitable for production of fibers, bottles or films on an industrial scale (see col. 2, lines 41-48 and col.4, ln. 63) which can be obtained by SSP (solid state polymerization). Khanarian also states the amount of isosorbide (see col.4, ln. 6-15, col. 6, ln. 15-25 and Example 1), wherein polyester contains 12 mol% of isosorbide based on diol component (or 6 mol% based on all monomers), 2 mol% of DEG (diethylene glycol) and TA (terephthalic acid) is exemplified too; thereby overlapping with Applicants’ range with sufficient specificity.  Also, Khanarian does not mandate the use of oligomers. Furthermore, Khanarian discloses using polycondensation catalysts up to 100 ppm (column 7, line 61 – column 8, line 8), as is being claimed in instant Claim 7.
Lee, by using the concentrations mentioned by Khanarian. One of ordinary skill in the art would have been motivated in doing so in order to obtain the ability to form production of fibers, bottles, and films, of Lee, on an industrial level as disclosed by Khanarian.
5.	Given that Lee in view of Khanarian substantially suggests the same polyester resin and resin product as that being claimed by Applicants, it would therefore be expected for it to inherently have the same physical properties such as the claimed haze, MWD, Tg of polyester, and molecular weights being claimed in instant Claims 1-5 and 8.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
6.	Alternatively, regarding Claims 3-5, although the claimed molecular weights and MWD is not explicitly disclosed by Lee in view of Khanarian, the Examiner respectfully submits that it would also be expected for it to be inherent.  Alternatively, molecular weights are known in the art to be modified by simply increasing/decreasing polymerization based on end-user specifications.  Applicants have not decisively shown .
Claims 9-14, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee KR_20170037588_A (see machine English translation) in view of Khanarian USPN_6140422, as applied to Claims 1-8 and 21, and further in view of Kuratsuji USPN_4060516.
7.	Regarding Claims 9-13, Lee in view of Khanarian does not disclose the claimed fiber limitations.
8.	Kuratsuji discloses forming polyester filament fibers (Abstract) made from dicarboxylic acid and glycol (column 1, lines 43-68) that have superior mechanical properties and thermal stability (column 1, lines 18-21).  Kuratsuji further discloses that its fibers can have a density of 1.3 (Abstract), elongation of 15.2% (Example 6), a tensile strength of at least 2.8 g/d, a tenacity (corresponds to claimed knot strength) of at least 2.5 g/d (column 6, lines 18-21), and a tenacity retention (corresponds to claimed knot strength retention) of at least 50% (column 8, lines 5-8).  
9.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fiber dimensions and properties, of Lee in view of Khanarian’s fiber, as disclosed above by Kuratsuji.  One of ordinary skill in the art would have been motivated in obtaining the fiber dimensions/properties in order to obtain superior mechanical properties and thermal stability.
10.	Regarding Claim 14, Lee in view of Khanarian and further in view of Kuratsuji suggests using an antioxidant (Kuratsuji:  column 2, lines 13-19).

12.	Regarding Claim 23, Lee in view of Khanarian and further in view of Kuratsuji suggests a diameter of 0.5 mm (Kuratsuji Examples).  With regards to using it for a 3D printer, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP 2114.
Claims 1-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanarian USPN_6140422.
13.	Regarding Claims 1-8 and 21, Khanarian discloses polyester, comprising aromatic dicarboxylic acid(s), isosorbide and other diols, suitable for production of fibers, bottles, molded products (corresponds to instant Claim 21’s limitation), or films on an industrial scale (see col. 2, lines 41-48 and col.4, ln. 63) which can be obtained by SSP (solid state polymerization). Khanarian also states the amount of isosorbide (see col.4, ln. 6-15, col. 6, ln. 15-25 and Example 1), wherein polyester contains 12 mol% of isosorbide based on diol component (or 6 mol% based on all monomers), 2 mol% of DEG (diethylene glycol) and TA (terephthalic acid) is exemplified too; thereby overlapping with Applicants’ range with sufficient specificity.   
Khanarian substantially suggests the same polyester resin and resin product as that being claimed by Applicants, it would therefore be expected for it to inherently have the same physical properties such as the claimed haze and melting points being claimed in instant Claims 1, 2, and 7.  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
15.	Alternatively, regarding Claims 3-5, although the claimed molecular weights and MWD is not explicitly suggested by Khanarian, the Examiner respectfully submits that it would also be expected for it to be inherent.  Alternatively, molecular weights are known in the art to be modified by simply increasing/decreasing polymerization based on end-user specifications.  Applicants have not decisively shown why such properties can neither be inherent nor how they result in unexpected and surprising properties.
Claims 9-14, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanarian USPN_6140422, as applied to Claims 1-8 and 21, and in view of Kuratsuji USPN_4060516.
16.	Regarding Claims 9-13, Khanarian does not disclose the claimed fiber limitations.
17.	Kuratsuji discloses forming polyester filament fibers (Abstract) made from dicarboxylic acid and glycol (column 1, lines 43-68) that have superior mechanical Kuratsuji further discloses that its fibers can have a density of 1.3 (Abstract), elongation of 15.2% (Example 6), a tensile strength of at least 2.8 g/d, a tenacity (corresponds to claimed knot strength) of at least 2.5 g/d (column 6, lines 18-21), and a tenacity retention (corresponds to claimed knot strength retention) of at least 50% (column 8, lines 5-8).  
18.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fiber dimensions and properties, of Khanarian’s fiber, as disclosed above by Kuratsuji.  One of ordinary skill in the art would have been motivated in obtaining the fiber dimensions/properties in order to obtain superior mechanical properties and thermal stability.
19.	Regarding Claim 14, Khanarian in view of Kuratsuji suggests using an antioxidant (Kuratsuji:  column 2, lines 13-19).
20.	Regarding Claim 22, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP 2114.
21.	Regarding Claim 23, Khanarian in view of Kuratsuji suggests a diameter of 0.5 mm (Kuratsuji Examples).  With regards to using it for a 3D printer, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP 2114.
Response to Arguments
Applicant’s arguments, filed 1/20/21, with respect to the rejection(s) of claim(s) 1-14 and 21-23 under Lee KR_20170037588_A have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee KR_20170037588_A in view of Khanarian USPN_6140422 and under Khanarian USPN_6140422 alone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 18, 2021